             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 1 of 40




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JANE DOE,                                         CASE NO. ________

                                 Plaintiff,
                     v.

 GENESIS HEALTHCARE and 1526
 LOMBARD STREET SNF OPERATIONS,
 LLC d/b/a POWERBACK
 REHABILITATION 1526 LOMBARD
 STREET,

                                 Defendants.



                                          COMPLAINT

                                              PARTIES

       1.      Plaintiff, Jane Doe, is an adult individual who resides at

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX. Plaintiff is a

transgender female. Plaintiff identifies with the pronouns, “she,” “her,” and “hers.”

       2.      Defendant, Genesis HealthCare, employed Plaintiff, at all times relevant hereto.

Defendant, Genesis HealthCare, is a healthcare organization, with a principal place of business at

101 East State Street, Kennett Square, PA 19348. Defendant, Genesis HealthCare, was, at all

times relevant hereto, upon information and belief, Plaintiff’s employer, and employed Plaintiff

at a worksite located at 1526 Lombard Street, Philadelphia, PA 19146.

       3.      Defendant, 1526 Lombard Street SNF Operations, LLC d/b/a PowerBack

Rehabilitation 1526 Lombard Street, is a corporation organized and existing under the laws of

the Commonwealth of Pennsylvania, with a corporate headquarters and/or principal place of

business at 1526 Lombard Street, Philadelphia, PA 19146. This Defendant was, upon
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 2 of 40




information and belief, Plaintiff’s employer, at all times relevant hereto, and, upon information

and belief, controlled the worksite located at 1526 Lombard Street, Philadelphia, PA 19146.

       4.      Defendants are a for-profit corporation in the business of providing post-hospital

rehabilitation and skilled nursing care at 1526 Lombard Street, Philadelphia, PA 19146. Plaintiff

was specifically employed, at all times relevant hereto, at 1526 Lombard Street, Philadelphia, PA

19146, as a Certified Nursing Assistant (“CNA”).

       5.      The Equal Employment Opportunity (“EEO”) policy submitted by Defendants to

the Equal Employment Opportunity Commission (“EEOC”), in the instant case, is the EEO

policy of “Genesis HealthCare and its subsidiaries (‘Company’)”; the corporate Human

Resources (“HR”) department which created the policy is the corporate HR department of

Genesis HealthCare; the Problem Resolution Procedure policy submitted by Defendants to the

EEOC in the instant case also states it is for Genesis; and the Plaintiff’s Job Description stated it

was for Genesis HealthCare.

       6.      Defendants, specifically Ms. Traci Fegley, Regional HR Manager for Genesis

Administrative Services, and Chris Donato, Paralegal for Genesis Administrative Services, also

submitted a Position Statement to the EEOC, in this matter, on letterhead of Genesis. Plaintiff

contends that the statements and representations made to the EEOC and in the Position

Statement, about Plaintiff’s work conduct, are false and pretextual.

                                 JURISDICTION AND VENUE

       7.      This Court has subject-matter jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. § 1331 because the claims present a federal question.




                                                      2
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 3 of 40




        8.        Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiff’s state-law claims, as those claims arise out of the same set of operative facts as the

federal claims.

        9.        This Court has jurisdiction over Defendants because Defendants’ contacts with

this state and judicial district are sufficient for the exercise of jurisdiction over Defendants to

comply with traditional notions of fair play and substantial justice, satisfying the standard set

forth by the United States Supreme Court in International Shoe Co. v. State of Washington, 326

U.S. 310 (1945), and its progeny.

        10.       Venue is proper pursuant to 28 U.S.C. §§ 1391(b)(1)-(b)(2) because Defendants

reside in and/or conduct business in this judicial district, and because a substantial part of the

acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.

        11.       At all times relevant hereto, Defendants each employed fifteen (15) or more

persons for each working day in each of twenty (20) or more calendar weeks in the current or

preceding calendar year.

        12.       Plaintiff has exhausted any applicable administrative remedies. A Notice of

Right-to-Sue from the Equal Employment Opportunity Commission (“EEOC”) is attached hereto

as Exhibit “A.”

                                          COUNT I:
       HOSTILE WORK ENVIRONMENT/HARASSMENT BASED ON GENDER
   IDENTITY/SEX IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
                                1964, 42 U.S.C. § 2000e, et seq.
   (Plaintiff, Jane Doe v. Defendants, Genesis HealthCare and 1526 Lombard Street SNF
          Operations, LLC d/b/a PowerBack Rehabilitation 1526 Lombard Street)

        13.       All of the foregoing paragraphs are hereby incorporated as if the same were more

fully set forth herein at length.




                                                       3
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 4 of 40




       14.    Plaintiff began employment with Defendants as a Certified Nursing Assistant

(“CNA”) at 1526 Lombard Street, Philadelphia, PA 19146, a skilled nursing and rehabilitation

center, on or about February 19, 2019.

       15.    Plaintiff is a transgender woman.

       16.    Plaintiff was subjected to a hostile environment/harassment based on gender

identity/sex, during her employment with Defendants, to wit:

       a.     During Doe’s employment, Doe was misgendered and harassed including with

              incorrect pronouns.

       b.     During Doe’s employment, Tameka Miller, Charge Nurse, would tell patients that

              Doe was male and/or use “he,” “him,” “his” pronouns when referring to Doe.

              This occurred multiple times during Doe’s employment.

       c.     Doe recollects that a patient questioned Doe including with statements like, “I

              thought a man was supposed to come in and help me,” or words to that effect.

       d.     Doe was outed as transgender beyond an extent to which she was comfortable and

              felt unsafe.

       e.     Doe reported the misconduct to Unit Manager, Ms. Bradley, in or around

              December 2019/January 2020.

       f.     In or around February 2020, Sandra Thompson, Director of Nursing (“DON”),

              accused Doe of making a statement about another employee behind their back,

              which was not true, and which statement Doe denies making. When Doe denied

              making the statement, Ms. Thompson said, “You look like someone that would

              say something like this.” Doe responded, “What does a person who would say

              something like that look like?” Ms. Thompson said, “A person like you shouldn’t



                                                   4
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 5 of 40




               be coming into work talking about anyone else’s appearance,” “A person like you

               should be coming into work staying below the radar, you are not here to get

               attention, you are here to do your work, and go home,” “I don’t care if you’re

               offended,” and “I don’t care if your feelings are hurt.”

       g.      Ms. Thompson wanted Doe to agree with Ms. Thompson that Doe made a

               statement about another employee behind their back, which Doe would not do

               because Doe denied making the statement.

       h.      Ms. Thompson then stated falsely to Doe that they had camera footage of Doe

               saying the comment, or words to that effect, which, upon information and belief,

               is not true.

       i.      Doe suffered tangible employment action – Doe was wrongfully suspended on or

               about February 12, 2020, and subsequently wrongfully terminated/discharged

               thereafter in or around February 2020, on account of discrimination due to gender

               identity/sex, and in retaliation for Doe’s protected conduct/activity including

               rebuffs of misgendering, harassment, discrimination, and her complaint to the

               Unit Manager, Ms. Bradley, about the same.

       17.     Doe believed she was experiencing discrimination on account of her gender

identity at the time, and therefore, shortly after Doe’s discharge, in or around February 2020,

Doe lodged a formal “grievance complaint” with Genesis Corporate. Doe did not receive any

response to her complaint to Genesis Corporate.

       18.     Shortly after Doe’s discharge, Doe also filed a formal complaint with the U.S.

Department of Health and Human Services, Office of Civil Rights, about Doe’s wrongful

discharge/termination.



                                                     5
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 6 of 40




       19.     Doe also grieved her termination with the union without success.

       20.     Defendants’ system of progressive discipline traditionally includes the following:

(1) “Individual Performance Improvement Plan (‘IPIP’) Counseling Only – Non-Disciplinary,”

(2) “First Counseling,” (3) “Second Counseling,” (4) “Final Counseling,” and then “Termination

of Employment.” There are four (4) steps short of termination of employment. Doe did not

receive any of the above steps of progressive discipline short of termination of employment.

This deviates from the corrective opportunities afforded to similarly-situated employees,

including cisgender employees.

       21.     Doe points to a number of similarly-situated employees, described below, all of

whom are cisgender, and who were treated less harshly, but committed more serious conduct,

and were not terminated, constituting disparate treatment:

       a.      Doe filed a complaint with the Equal Employment Opportunity Commission

(“EEOC”), and during the administrative phase of the instant case, Defendants identified to the

EEOC that Ms. Andrea Crawford, CNA, Unit 2, was suspended pending investigation into a

complaint lodged by a resident alleging that Ms. Crawford made a derogatory statement toward

the resident. Defendants represent that whether Ms. Crawford made the derogatory statement

was determined to be unfounded, but Ms. Crawford received an IPIP for unsatisfactory job

performance. Ms. Crawford was not terminated.

       b.      Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

Nashonda Gittings, CNA, received an IPIP for engaging in verbal disagreement with a coworker.

Ms. Gittings was not terminated.




                                                    6
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 7 of 40




       c.      Doe also recollects Ms. Giddings had negative interactions with co-employees

and issues with patients directly, on multiple occasions, to Doe’s recollection, but Ms. Gittings

was not disciplined and was not terminated.

       d.      Doe recollects Ms. Gittings on one occasion got in a supervisor’s face

aggressively on the elevator and called the supervisor a “bitch.” Ms. Gittings was not

terminated.

       e.      Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

Ms. Jackie Braxton, CNA, had an IPIP for unsatisfactory job performance concerning a resident

care issue. Ms. Braxton was not terminated.

       f.      Doe recollects that Ms. Braxton had multiple issues with patients to Doe’s

recollection but was not disciplined or terminated.

       g.      Defendants identified to the EEOC, in response to Doe’s EEOC charge, that Ms.

Tameka Miller, Charge Nurse, who was in a supervisory or managerial capacity, was issued a

Final Written Warning for insubordination regarding an incident with another employee. Ms.

Miller was not terminated. Furthermore, Ms. Miller was not in a union, while Doe was.

       h.      Doe did not receive an IPIP, a First Warning, a Second Warning, nor a Final

Written Warning – no such similar corrective opportunity afforded to similarly-situated

employees – short of Doe’s termination.

       i.      Furthermore, the Cook for the establishment, a White/Caucasian male who is

believed to be cisgender, would regularly come to work intoxicated, is believed to have received

corrective actions, but was not terminated.

       22.     Sixteen (16) days elapsed from the time of Doe’s suspension until her

termination. This deviates markedly from procedure for union employees, it is believed, because



                                                      7
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 8 of 40




Doe recollects being told by Mr. Michael Meagher (position title not known), an individual

associated with Doe’s union, that there is a “72 hour rule” in which the employer is required to

come to a determination, or words to that effect, which the Defendants did not here. Mr.

Meagher is believed to be the correct person to go to at the union, when you need to go above

others at the union, above a union representative or a steward. Doe was contacting Mr. Meagher

regarding the circumstances of her wrongful discharge/termination which Doe believed were

discriminatory. Doe grieved through the union without success.

        WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

Defendants for an amount including back and front pay, overtime, seniority, benefits, bonuses,

commissions, and any promotions Plaintiff would have received; compensatory damages for pain

and suffering, mental anguish, anxiety, depression, humiliation, embarrassment, and emotional

distress; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees, costs of

suit; and equitable/injunctive relief requiring that Defendants provide a neutral employment

reference for Plaintiff; to adopt, post, and disseminate a non-discrimination and anti-harassment

policy which specifically covers gender identity and expression, if lacking; to provide anti-

harassment training; and for Defendants to post notice of the verdict in this matter.

                                       COUNT II:
WRONGFUL DISCHARGE/TERMINATION BASED ON GENDER IDENTITY/SEX IN
         VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                                42 U.S.C. § 2000e, et seq.
 (Plaintiff, Jane Doe v. Defendants, Genesis HealthCare and 1526 Lombard Street SNF
        Operations, LLC d/b/a PowerBack Rehabilitation 1526 Lombard Street)

        23.     All of the foregoing paragraphs are hereby incorporated as if the same were more

fully set forth herein at length.

        24.     In or around February 2020, Sandra Thompson, Director of Nursing (“DON”),

accused Doe of making a statement about another employee behind their back, which was not


                                                     8
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 9 of 40




true, and which statement Doe denies making. When Doe denied making the statement, Ms.

Thompson said, “You look like someone that would say something like this.” Doe responded,

“What does a person who would say something like that look like?” Ms. Thompson said, “A

person like you shouldn’t be coming into work talking about anyone else’s appearance,” “A

person like you should be coming into work staying below the radar, you are not here to get

attention, you are here to do your work, and go home,” “I don’t care if you’re offended,” and “I

don’t care if your feelings are hurt.”

       25.     Ms. Thompson wanted Doe to agree with Ms. Thompson that Doe made a

statement about another employee behind their back, which Doe would not do because Doe

denied making the statement.

       26.     Ms. Thompson then stated falsely to Doe that they had camera footage of Doe

saying the comment, or words to that effect, which, upon information and belief, is not true.

       27.     Doe was wrongfully suspended on or about February 12, 2020, and subsequently

wrongfully terminated/discharged thereafter in or around February 2020, on account of

discrimination due to gender identity/sex, and in retaliation for Doe’s protected conduct/activity

including rebuffs of misgendering, harassment, discrimination, and her complaint to the Unit

Manager, Ms. Bradley, about the same.

       28.     Doe believed she was experiencing discrimination on account of her gender

identity at the time, and therefore, shortly after Doe’s discharge, in or around February 2020,

Doe lodged a formal “grievance complaint” with Genesis Corporate. Doe did not receive any

response to her complaint to Genesis Corporate.




                                                     9
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 10 of 40




       29.     Shortly after Doe’s discharge, Doe also filed a formal complaint with the U.S.

Department of Health and Human Services, Office of Civil Rights, about Doe’s wrongful

discharge/termination.

       30.     Doe also grieved her termination with the union without success.

       31.     Defendants’ system of progressive discipline traditionally includes the following:

(1) “Individual Performance Improvement Plan (‘IPIP’) Counseling Only – Non-Disciplinary,”

(2) “First Counseling,” (3) “Second Counseling,” (4) “Final Counseling,” and then “Termination

of Employment.” There are four (4) steps short of termination of employment. Doe did not

receive any of the above steps of progressive discipline short of termination of employment.

This deviates from the corrective opportunities afforded to similarly-situated employees,

including cisgender employees.

       32.     Doe points to a number of similarly-situated employees, described below, all of

whom are cisgender, and who were treated less harshly, but committed more serious conduct,

and were not terminated, constituting disparate treatment:

       a.      Doe filed a complaint with the Equal Employment Opportunity Commission

(“EEOC”), and during the administrative phase of the instant case, Defendants identified to the

EEOC that Ms. Andrea Crawford, CNA, Unit 2, was suspended pending investigation into a

complaint lodged by a resident alleging that Ms. Crawford made a derogatory statement toward

the resident. Defendants represent that whether Ms. Crawford made the derogatory statement

was determined to be unfounded, but Ms. Crawford received an IPIP for unsatisfactory job

performance. Ms. Crawford was not terminated.




                                                   10
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 11 of 40




       b.      Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

Nashonda Gittings, CNA, received an IPIP for engaging in verbal disagreement with a coworker.

Ms. Gittings was not terminated.

       c.      Doe also recollects Ms. Giddings had negative interactions with co-employees

and issues with patients directly, on multiple occasions, to Doe’s recollection, but Ms. Gittings

was not disciplined and was not terminated.

       d.      Doe recollects Ms. Gittings on one occasion got in a supervisor’s face

aggressively on the elevator and called the supervisor a “bitch.” Ms. Gittings was not

terminated.

       e.      Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

Ms. Jackie Braxton, CNA, had an IPIP for unsatisfactory job performance concerning a resident

care issue. Ms. Braxton was not terminated.

       f.      Doe recollects that Ms. Braxton had multiple issues with patients to Doe’s

recollection but was not disciplined or terminated.

       g.      Defendants identified to the EEOC, in response to Doe’s EEOC charge, that Ms.

Tameka Miller, Charge Nurse, who was in a supervisory or managerial capacity, was issued a

Final Written Warning for insubordination regarding an incident with another employee. Ms.

Miller was not terminated. Furthermore, Ms. Miller was not in a union, while Doe was.

       h.      Doe did not receive an IPIP, a First Warning, a Second Warning, nor a Final

Written Warning – no such similar corrective opportunity afforded to similarly-situated

employees – short of Doe’s termination.




                                                      11
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 12 of 40




        i.      Furthermore, the Cook for the establishment, a White/Caucasian male who is

believed to be cisgender, would regularly come to work intoxicated, is believed to have received

corrective actions, but was not terminated.

        WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

Defendants for an amount including back and front pay, overtime, seniority, benefits, bonuses,

commissions, and any promotions Plaintiff would have received; compensatory damages for pain

and suffering, mental anguish, anxiety, depression, humiliation, embarrassment, and emotional

distress; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees, costs of

suit; and equitable/injunctive relief requiring that Defendants provide a neutral employment

reference for Plaintiff; to adopt, post, and disseminate a non-discrimination and anti-harassment

policy which specifically covers gender identity and expression, if lacking; to provide anti-

discrimination, anti-harassment, and anti-retaliation training; and for Defendants to post notice of

the verdict in this matter.



                                       COUNT III:
  RETALIATORY DISCHARGE/TERMINATION IN VIOLATION OF TITLE VII OF
               THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 2000e, et seq.
  (Plaintiff, Jane Doe v. Defendants, Genesis HealthCare and 1526 Lombard Street SNF
         Operations, LLC d/b/a PowerBack Rehabilitation 1526 Lombard Street)

        33.     All of the foregoing paragraphs are hereby incorporated as if the same were more

fully set forth herein at length.

        34.     In or around February 2020, Sandra Thompson, Director of Nursing (“DON”),

accused Doe of making a statement about another employee behind their back, which was not

true, and which statement Doe denies making. When Doe denied making the statement, Ms.

Thompson said, “You look like someone that would say something like this.” Doe responded,



                                                    12
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 13 of 40




“What does a person who would say something like that look like?” Ms. Thompson said, “A

person like you shouldn’t be coming into work talking about anyone else’s appearance,” “A

person like you should be coming into work staying below the radar, you are not here to get

attention, you are here to do your work, and go home,” “I don’t care if you’re offended,” and “I

don’t care if your feelings are hurt.”

       35.     Ms. Thompson wanted Doe to agree with Ms. Thompson that Doe made a

statement about another employee behind their back, which Doe would not do because Doe

denied making the statement.

       36.     Ms. Thompson then stated falsely to Doe that they had camera footage of Doe

saying the comment, or words to that effect, which, upon information and belief, is not true.

       37.     Doe was wrongfully suspended on or about February 12, 2020, and subsequently

wrongfully terminated/discharged thereafter in or around February 2020, on account of

discrimination due to gender identity/sex, and in retaliation for Doe’s protected conduct/activity

including rebuffs of misgendering, harassment, discrimination, and her complaint to the Unit

Manager, Ms. Bradley, about the same.

       38.     Doe believed she was experiencing discrimination on account of her gender

identity at the time, and therefore, shortly after Doe’s discharge, in or around February 2020,

Doe lodged a formal “grievance complaint” with Genesis Corporate. Doe did not receive any

response to her complaint to Genesis Corporate.

       39.     Shortly after Doe’s discharge, Doe also filed a formal complaint with the U.S.

Department of Health and Human Services, Office of Civil Rights, about Doe’s wrongful

discharge/termination.

       40.     Doe also grieved her termination with the union without success.



                                                    13
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 14 of 40




       41.     Defendants’ system of progressive discipline traditionally includes the following:

(1) “Individual Performance Improvement Plan (‘IPIP’) Counseling Only – Non-Disciplinary,”

(2) “First Counseling,” (3) “Second Counseling,” (4) “Final Counseling,” and then “Termination

of Employment.” There are four (4) steps short of termination of employment. Doe did not

receive any of the above steps of progressive discipline short of termination of employment.

This deviates from the corrective opportunities afforded to similarly-situated employees,

including cisgender employees.

       42.     Doe points to a number of similarly-situated employees, described below, all of

whom are cisgender, and who were treated less harshly, but committed more serious conduct,

and were not terminated, constituting disparate treatment:

       a.      Doe filed a complaint with the Equal Employment Opportunity Commission

(“EEOC”), and during the administrative phase of the instant case, Defendants identified to the

EEOC that Ms. Andrea Crawford, CNA, Unit 2, was suspended pending investigation into a

complaint lodged by a resident alleging that Ms. Crawford made a derogatory statement toward

the resident. Defendants represent that whether Ms. Crawford made the derogatory statement

was determined to be unfounded, but Ms. Crawford received an IPIP for unsatisfactory job

performance. Ms. Crawford was not terminated.

       b.      Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

Nashonda Gittings, CNA, received an IPIP for engaging in verbal disagreement with a coworker.

Ms. Gittings was not terminated.

       c.      Doe also recollects Ms. Giddings had negative interactions with co-employees

and issues with patients directly, on multiple occasions, to Doe’s recollection, but Ms. Gittings

was not disciplined and was not terminated.



                                                    14
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 15 of 40




       d.      Doe recollects Ms. Gittings on one occasion got in a supervisor’s face

aggressively on the elevator and called the supervisor a “bitch.” Ms. Gittings was not

terminated.

       e.      Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

Ms. Jackie Braxton, CNA, had an IPIP for unsatisfactory job performance concerning a resident

care issue. Ms. Braxton was not terminated.

       f.      Doe recollects that Ms. Braxton had multiple issues with patients to Doe’s

recollection but was not disciplined or terminated.

       g.      Defendants identified to the EEOC, in response to Doe’s EEOC charge, that Ms.

Tameka Miller, Charge Nurse, who was in a supervisory or managerial capacity, was issued a

Final Written Warning for insubordination regarding an incident with another employee. Ms.

Miller was not terminated. Furthermore, Ms. Miller was not in a union, while Doe was.

       h.      Doe did not receive an IPIP, a First Warning, a Second Warning, nor a Final

Written Warning – no such similar corrective opportunity afforded to similarly-situated

employees – short of Doe’s termination.

       i.      Furthermore, the Cook for the establishment, a White/Caucasian male who is

believed to be cisgender, would regularly come to work intoxicated, is believed to have received

corrective actions, but was not terminated.

       WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

Defendants for an amount including back and front pay, overtime, seniority, benefits, bonuses,

commissions, and any promotions Plaintiff would have received; compensatory damages for pain

and suffering, mental anguish, anxiety, depression, humiliation, embarrassment, and emotional

distress; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees, costs of



                                                      15
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 16 of 40




suit; and equitable/injunctive relief requiring that Defendants provide a neutral employment

reference for Plaintiff; to adopt, post, and disseminate a non-discrimination and anti-harassment

policy which specifically covers gender identity and expression, if lacking; to provide anti-

discrimination, anti-harassment, and anti-retaliation training; and for Defendants to post notice of

the verdict in this matter.

                                       COUNT IV:
    HOSTILE WORK ENVIRONMENT/HARASSMENT BASED ON DISABILITY,
 IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, AS AMENDED,
                                 42 U.S.C. § 12101, et seq.
  (Plaintiff, Jane Doe v. Defendants, Genesis HealthCare and 1526 Lombard Street SNF
         Operations, LLC d/b/a PowerBack Rehabilitation 1526 Lombard Street)

        43.     All of the foregoing paragraphs are hereby incorporated as if the same were more

fully set forth herein at length.

        44.     Plaintiff is covered under the Americans with Disabilities Act (“ADA”), as

amended, to wit:

        a.      Plaintiff has an actual physical impairment in that Plaintiff has a biological

condition plausibly of physical origin due to brain neuroanatomy, and the formation of that brain

neuroanatomy in the womb, which substantially limits the major life activities of interacting with

others, social functioning, and reproducing.

        b.      Plaintiff has a record of a disability in the form of a biological condition plausibly

of physical origin when Plaintiff’s brain neuroanatomy was formed in the womb before birth

resulting in Plaintiff’s anatomical sex not corresponding with Plaintiff’s gender identity.

        c.      Plaintiff was perceived or regarded by Defendants as disabled in that Defendants

stereotyped Plaintiff as having a mental impairment and/or not being able to think. However,

being transgender is not a mental disorder.




                                                      16
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 17 of 40




       d.      Any exclusion of persons who are transgender from the ADA, as amended, is

unconstitutional as violating equal protection under the Due Process Clause of the Fifth

Amendment to the United States Constitution.

       e.      Alternatively, upon information and belief, Plaintiff has an actual physical and/or

mental impairment in the form of gender dysphoria (“GD”), defined as clinically significant

distress associated with being transgender, which substantially limits the major life activities of

interacting with others, social functioning, and reproducing.

       45.     Defendants subjected Plaintiff to a hostile work environment/harassment, which

was severe or pervasive enough to alter the conditions of Plaintiff’s working environment, and

made it more difficult to do the job, in violation of the ADA, to wit:

       a.      During Doe’s employment, Doe was misgendered and harassed including with

               incorrect pronouns.

       b.      During Doe’s employment, Tameka Miller, Charge Nurse, would tell patients that

               Doe was male and/or use “he,” “him,” “his” pronouns when referring to Doe.

               This occurred multiple times during Doe’s employment.

       c.      Doe recollects that a patient questioned Doe including with statements like, “I

               thought a man was supposed to come in and help me,” or words to that effect.

       d.      Doe was outed as transgender beyond an extent to which she was comfortable and

               felt unsafe.

       e.      Doe reported the misconduct to Unit Manager, Ms. Bradley, in or around

               December 2019/January 2020.

       f.      In or around February 2020, Sandra Thompson, Director of Nursing (“DON”),

               accused Doe of making a statement about another employee behind their back,



                                                     17
            Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 18 of 40




              which was not true, and which statement Doe denies making. When Doe denied

              making the statement, Ms. Thompson said, “You look like someone that would

              say something like this.” Doe responded, “What does a person who would say

              something like that look like?” Ms. Thompson said, “A person like you shouldn’t

              be coming into work talking about anyone else’s appearance,” “A person like you

              should be coming into work staying below the radar, you are not here to get

              attention, you are here to do your work, and go home,” “I don’t care if you’re

              offended,” and “I don’t care if your feelings are hurt.”

       g.     Ms. Thompson wanted Doe to agree with Ms. Thompson that Doe made a

              statement about another employee behind their back, which Doe would not do

              because Doe denied making the statement.

       h.     Ms. Thompson then stated falsely to Doe that they had camera footage of Doe

              saying the comment, or words to that effect, which, upon information and belief,

              is not true.

       i.     Doe suffered tangible employment action – Doe was wrongfully suspended on or

              about February 12, 2020, and subsequently wrongfully terminated/discharged

              thereafter in or around February 2020, on account of discrimination due to

              disability, and in retaliation for Doe’s protected conduct/activity including rebuffs

              of misgendering, harassment, discrimination, and her complaint to the Unit

              Manager, Ms. Bradley, about the same.

       WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

Defendants for an amount including back and front pay, overtime, seniority, benefits, bonuses,

commissions, and any promotions Plaintiff would have received; compensatory damages for pain



                                                   18
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 19 of 40




and suffering, mental anguish, anxiety, depression, humiliation, embarrassment, and emotional

distress; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees, costs of

suit; and equitable/injunctive relief requiring that Defendants provide a neutral employment

reference for Plaintiff; to provide anti-harassment training; and for Defendants to post notice of

the verdict in this matter.

                                        COUNT V:
        WRONGFUL DISCHARGE/TERMINATION BASED ON DISABILITY,
 IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, AS AMENDED,
                                 42 U.S.C. § 12101, et seq.
  (Plaintiff, Jane Doe v. Defendants, Genesis HealthCare and 1526 Lombard Street SNF
         Operations, LLC d/b/a PowerBack Rehabilitation 1526 Lombard Street)

        46.     All of the foregoing paragraphs are hereby incorporated as if the same were more

fully set forth herein at length.

        47.     In or around February 2020, Sandra Thompson, Director of Nursing (“DON”),

accused Doe of making a statement about another employee behind their back, which was not

true, and which statement Doe denies making. When Doe denied making the statement, Ms.

Thompson said, “You look like someone that would say something like this.” Doe responded,

“What does a person who would say something like that look like?” Ms. Thompson said, “A

person like you shouldn’t be coming into work talking about anyone else’s appearance,” “A

person like you should be coming into work staying below the radar, you are not here to get

attention, you are here to do your work, and go home,” “I don’t care if you’re offended,” and “I

don’t care if your feelings are hurt.”

        48.     Ms. Thompson wanted Doe to agree with Ms. Thompson that Doe made a

statement about another employee behind their back, which Doe would not do because Doe

denied making the statement.




                                                    19
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 20 of 40




       49.     Ms. Thompson then stated falsely to Doe that they had camera footage of Doe

saying the comment, or words to that effect, which, upon information and belief, is not true.

       50.     Doe was wrongfully suspended on or about February 12, 2020, and subsequently

wrongfully terminated/discharged thereafter in or around February 2020, on account of

discrimination due to gender identity/sex, and in retaliation for Doe’s protected conduct/activity

including rebuffs of misgendering, harassment, discrimination, and her complaint to the Unit

Manager, Ms. Bradley, about the same.

       51.     Doe believed she was experiencing discrimination on account of her gender

identity at the time, and therefore, shortly after Doe’s discharge, in or around February 2020,

Doe lodged a formal “grievance complaint” with Genesis Corporate. Doe did not receive any

response to her complaint to Genesis Corporate.

       52.     Shortly after Doe’s discharge, Doe also filed a formal complaint with the U.S.

Department of Health and Human Services, Office of Civil Rights, about Doe’s wrongful

discharge/termination.

       53.     Doe also grieved her termination with the union without success.

       54.     Defendants’ system of progressive discipline traditionally includes the following:

(1) “Individual Performance Improvement Plan (‘IPIP’) Counseling Only – Non-Disciplinary,”

(2) “First Counseling,” (3) “Second Counseling,” (4) “Final Counseling,” and then “Termination

of Employment.” There are four (4) steps short of termination of employment. Doe did not

receive any of the above steps of progressive discipline short of termination of employment.

This deviates from the corrective opportunities afforded to similarly-situated employees,

including cisgender employees.




                                                    20
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 21 of 40




       55.     Doe points to a number of similarly-situated employees, described below, all of

whom are cisgender, and who were treated less harshly, but committed more serious conduct,

and were not terminated, constituting disparate treatment:

       a.      Doe filed a complaint with the Equal Employment Opportunity Commission

(“EEOC”), and during the administrative phase of the instant case, Defendants identified to the

EEOC that Ms. Andrea Crawford, CNA, Unit 2, was suspended pending investigation into a

complaint lodged by a resident alleging that Ms. Crawford made a derogatory statement toward

the resident. Defendants represent that whether Ms. Crawford made the derogatory statement

was determined to be unfounded, but Ms. Crawford received an IPIP for unsatisfactory job

performance. Ms. Crawford was not terminated.

       b.      Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

Nashonda Gittings, CNA, received an IPIP for engaging in verbal disagreement with a coworker.

Ms. Gittings was not terminated.

       c.      Doe also recollects Ms. Giddings had negative interactions with co-employees

and issues with patients directly, on multiple occasions, to Doe’s recollection, but Ms. Gittings

was not disciplined and was not terminated.

       d.      Doe recollects Ms. Gittings on one occasion got in a supervisor’s face

aggressively on the elevator and called the supervisor a “bitch.” Ms. Gittings was not

terminated.

       e.      Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

Ms. Jackie Braxton, CNA, had an IPIP for unsatisfactory job performance concerning a resident

care issue. Ms. Braxton was not terminated.




                                                    21
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 22 of 40




       f.      Doe recollects that Ms. Braxton had multiple issues with patients to Doe’s

recollection but was not disciplined or terminated.

       g.      Defendants identified to the EEOC, in response to Doe’s EEOC charge, that Ms.

Tameka Miller, Charge Nurse, who was in a supervisory or managerial capacity, was issued a

Final Written Warning for insubordination regarding an incident with another employee. Ms.

Miller was not terminated. Furthermore, Ms. Miller was not in a union, while Doe was.

       h.      Doe did not receive an IPIP, a First Warning, a Second Warning, nor a Final

Written Warning – no such similar corrective opportunity afforded to similarly-situated

employees – short of Doe’s termination.

       i.      Furthermore, the Cook for the establishment, a White/Caucasian male who is

believed to be cisgender, would regularly come to work intoxicated, is believed to have received

corrective actions, but was not terminated.

       WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

Defendants for an amount including back and front pay, overtime, seniority, benefits, bonuses,

commissions, and any promotions Plaintiff would have received; compensatory damages for pain

and suffering, mental anguish, anxiety, depression, humiliation, embarrassment, and emotional

distress; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees, costs of

suit; and equitable/injunctive relief requiring that Defendants provide a neutral employment

reference for Plaintiff; to provide anti-discrimination, anti-harassment, and anti-retaliation

training; and for Defendants to post notice of the verdict in this matter.

                                       COUNT VI:
       FAILURE-TO-ACCOMMODATE DISABILITY IN VIOLATION OF THE
                AMERICANS WITH DISABILITIES ACT, AS AMENDED,
                                 42 U.S.C. § 12101, et seq.
  (Plaintiff, Jane Doe v. Defendants, Genesis HealthCare and 1526 Lombard Street SNF
         Operations, LLC d/b/a PowerBack Rehabilitation 1526 Lombard Street)


                                                      22
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 23 of 40




        56.     All of the foregoing paragraphs are hereby incorporated as if the same were more

fully set forth herein at length.

        57.     Defendants failed to accommodate Plaintiff’s known disability in violation of the

ADA, to wit:

        a.      During Doe’s employment, Doe was misgendered and harassed including with

                incorrect pronouns.

        b.      During Doe’s employment, Tameka Miller, Charge Nurse, would tell patients that

                Doe was male and/or use “he,” “him,” “his” pronouns when referring to Doe.

                This occurred multiple times during Doe’s employment.

        c.      Doe recollects that a patient questioned Doe including with statements like, “I

                thought a man was supposed to come in and help me,” or words to that effect.

        d.      Doe was outed as transgender beyond an extent to which she was comfortable and

                felt unsafe.

        e.      Doe reported the misconduct to Unit Manager, Ms. Bradley, in or around

                December 2019/January 2020.

        f.      In or around February 2020, Sandra Thompson, Director of Nursing (“DON”),

                accused Doe of making a statement about another employee behind their back,

                which was not true, and which statement Doe denies making. When Doe denied

                making the statement, Ms. Thompson said, “You look like someone that would

                say something like this.” Doe responded, “What does a person who would say

                something like that look like?” Ms. Thompson said, “A person like you shouldn’t

                be coming into work talking about anyone else’s appearance,” “A person like you

                should be coming into work staying below the radar, you are not here to get


                                                    23
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 24 of 40




                attention, you are here to do your work, and go home,” “I don’t care if you’re

                offended,” and “I don’t care if your feelings are hurt.”

        WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

Defendants for an amount including back and front pay, overtime, seniority, benefits, bonuses,

commissions, and any promotions Plaintiff would have received; compensatory damages for pain

and suffering, mental anguish, anxiety, depression, humiliation, embarrassment, and emotional

distress; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees, costs of

suit; and equitable/injunctive relief requiring that Defendants provide a neutral employment

reference for Plaintiff; to adopt, post, and disseminate a non-discrimination and anti-harassment

policy which specifically covers gender identity and expression, if lacking; to provide anti-

discrimination, anti-harassment, and anti-retaliation training; and for Defendants to post notice of

the verdict in this matter.

                                       COUNT VII:
RETALIATORY DISCHARGE/TERMINATION FOR REQUESTS FOR REASONABLE
 ACCOMODATIONS IN VIOLATION OF THE AMERICANS WITH DISABILITIES
                      ACT, AS AMENDED, 42 U.S.C. § 12101, et seq.
  (Plaintiff, Jane Doe v. Defendants, Genesis HealthCare and 1526 Lombard Street SNF
         Operations, LLC d/b/a PowerBack Rehabilitation 1526 Lombard Street)

        58.     All of the foregoing paragraphs are hereby incorporated as if the same were more

fully set forth herein at length.

        59.     In or around February 2020, Sandra Thompson, Director of Nursing (“DON”),

accused Doe of making a statement about another employee behind their back, which was not

true, and which statement Doe denies making. When Doe denied making the statement, Ms.

Thompson said, “You look like someone that would say something like this.” Doe responded,

“What does a person who would say something like that look like?” Ms. Thompson said, “A

person like you shouldn’t be coming into work talking about anyone else’s appearance,” “A


                                                     24
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 25 of 40




person like you should be coming into work staying below the radar, you are not here to get

attention, you are here to do your work, and go home,” “I don’t care if you’re offended,” and “I

don’t care if your feelings are hurt.”

       60.     Ms. Thompson wanted Doe to agree with Ms. Thompson that Doe made a

statement about another employee behind their back, which Doe would not do because Doe

denied making the statement.

       61.     Ms. Thompson then stated falsely to Doe that they had camera footage of Doe

saying the comment, or words to that effect, which, upon information and belief, is not true.

       62.     Doe was wrongfully suspended on or about February 12, 2020, and subsequently

wrongfully terminated/discharged thereafter in or around February 2020, on account of

discrimination due to gender identity/sex, and in retaliation for Doe’s protected conduct/activity

including rebuffs of misgendering, harassment, discrimination, and her complaint to the Unit

Manager, Ms. Bradley, about the same.

       63.     Doe believed she was experiencing discrimination on account of her gender

identity at the time, and therefore, shortly after Doe’s discharge, in or around February 2020,

Doe lodged a formal “grievance complaint” with Genesis Corporate. Doe did not receive any

response to her complaint to Genesis Corporate.

       64.     Shortly after Doe’s discharge, Doe also filed a formal complaint with the U.S.

Department of Health and Human Services, Office of Civil Rights, about Doe’s wrongful

discharge/termination.

       65.     Doe also grieved her termination with the union without success.

       66.     Defendants’ system of progressive discipline traditionally includes the following:

(1) “Individual Performance Improvement Plan (‘IPIP’) Counseling Only – Non-Disciplinary,”



                                                    25
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 26 of 40




(2) “First Counseling,” (3) “Second Counseling,” (4) “Final Counseling,” and then “Termination

of Employment.” There are four (4) steps short of termination of employment. Doe did not

receive any of the above steps of progressive discipline short of termination of employment.

This deviates from the corrective opportunities afforded to similarly-situated employees,

including cisgender employees.

       67.     Doe points to a number of similarly-situated employees, described below, all of

whom are cisgender, and who were treated less harshly, but committed more serious conduct,

and were not terminated, constituting disparate treatment:

       a.      Doe filed a complaint with the Equal Employment Opportunity Commission

               (“EEOC”), and during the administrative phase of the instant case, Defendants

               identified to the EEOC that Ms. Andrea Crawford, CNA, Unit 2, was suspended

               pending investigation into a complaint lodged by a resident alleging that Ms.

               Crawford made a derogatory statement toward the resident. Defendants represent

               that whether Ms. Crawford made the derogatory statement was determined to be

               unfounded, but Ms. Crawford received an IPIP for unsatisfactory job

               performance. Ms. Crawford was not terminated.

       b.      Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

               Nashonda Gittings, CNA, received an IPIP for engaging in verbal disagreement

               with a coworker. Ms. Gittings was not terminated.

       c.      Doe also recollects Ms. Giddings had negative interactions with co-employees

               and issues with patients directly, on multiple occasions, to Doe’s recollection, but

               Ms. Gittings was not disciplined and was not terminated.




                                                    26
            Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 27 of 40




       d.     Doe recollects Ms. Gittings on one occasion got in a supervisor’s face

              aggressively on the elevator and called the supervisor a “bitch.” Ms. Gittings was

              not terminated.

       e.     Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

              Ms. Jackie Braxton, CNA, had an IPIP for unsatisfactory job performance

              concerning a resident care issue. Ms. Braxton was not terminated.

       f.     Doe recollects that Ms. Braxton had multiple issues with patients to Doe’s

              recollection but was not disciplined or terminated.

       g.     Defendants identified to the EEOC, in response to Doe’s EEOC charge, that Ms.

              Tameka Miller, Charge Nurse, who was in a supervisory or managerial capacity,

              was issued a Final Written Warning for insubordination regarding an incident

              with another employee. Ms. Miller was not terminated. Furthermore, Ms. Miller

              was not in a union, while Doe was.

       h.     Doe did not receive an IPIP, a First Warning, a Second Warning, nor a Final

              Written Warning – no such similar corrective opportunity afforded to similarly-

              situated employees – short of Doe’s termination.

       i.     Furthermore, the Cook for the establishment, a White/Caucasian male who is

              believed to be cisgender, would regularly come to work intoxicated, is believed to

              have received corrective actions, but was not terminated.

       WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

Defendants for an amount including back and front pay, overtime, seniority, benefits, bonuses,

commissions, and any promotions Plaintiff would have received; compensatory damages for pain

and suffering, mental anguish, anxiety, depression, humiliation, embarrassment, and emotional



                                                   27
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 28 of 40




distress; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees, costs of

suit; and equitable/injunctive relief requiring that Defendants provide a neutral employment

reference for Plaintiff; to adopt, post, and disseminate a non-discrimination and anti-harassment

policy which specifically covers gender identity and expression, if lacking; to provide anti-

discrimination, anti-harassment, and anti-retaliation training; and for Defendants to post notice of

the verdict in this matter.




                                       COUNT VIII:
    HOSTILE WORK ENVIRONMENT/HARASSMENT BASED ON DISABILITY,
IN VIOLATION OF THE CITY OF PHILADELPHIA FAIR PRACTICES ORDINANCE
                    (“PFPO”), PHILADELPHIA CODE, § 9-1101, et seq.
  (Plaintiff, Jane Doe v. Defendants, Genesis HealthCare and 1526 Lombard Street SNF
         Operations, LLC d/b/a PowerBack Rehabilitation 1526 Lombard Street)

        68.     All of the foregoing paragraphs are hereby incorporated as if the same were more

fully set forth herein at length.

        69.     The Philadelphia Fair Practices Ordinance (“PFPO”) expressly extends to “gender

identity” as well as “gender expression,” and Plaintiff is covered under the PFPO, which contains

no exclusion of “transsexualism” [sic.] or “gender identity disorders” [sic.], in its text, to wit:

        a.      Plaintiff has an actual physical impairment in that Plaintiff has a biological

                condition plausibly of physical origin due to brain neuroanatomy, and the

                formation of that brain neuroanatomy in the womb, which substantially limits the

                major life activities of interacting with others, social functioning, and

                reproducing.

        b.      Plaintiff has a record of a disability in the form of a biological condition plausibly

                of physical origin when Plaintiff’s brain neuroanatomy was formed in the womb


                                                      28
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 29 of 40




               before birth resulting in Plaintiff’s anatomical sex not corresponding with

               Plaintiff’s gender identity.

       c.      Plaintiff was perceived or regarded by Defendants as disabled in that Defendants

               stereotyped Plaintiff as having a mental impairment and/or not being able to

               think. However, being transgender is not a mental disorder.

       d.      Any exclusion of persons who are transgender from the PFPO, as amended, is

               unconstitutional as violating equal protection under the Due Process Clause of the

               Fifth and Fourteenth Amendments to the United States Constitution.

       e.      Alternatively, upon information and belief, Plaintiff has an actual physical and/or

               mental impairment in the form of gender dysphoria (“GD”), defined as clinically

               significant distress associated with being transgender, which substantially limits

               the major life activities of interacting with others, social functioning, and

               reproducing.

       70.     Defendants subjected Plaintiff to a hostile work environment/harassment, which

was severe or pervasive enough to alter the conditions of Plaintiff’s working environment, and

made it more difficult to do the job, in violation of the PFPO, to wit:

       a.      During Doe’s employment, Doe was misgendered and harassed including with

               incorrect pronouns.

       b.      During Doe’s employment, Tameka Miller, Charge Nurse, would tell patients that

               Doe was male and/or use “he,” “him,” “his” pronouns when referring to Doe.

               This occurred multiple times during Doe’s employment.

       c.      Doe recollects that a patient questioned Doe including with statements like, “I

               thought a man was supposed to come in and help me,” or words to that effect.



                                                     29
     Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 30 of 40




d.    Doe was outed as transgender beyond an extent to which she was comfortable and

      felt unsafe.

e.    Doe reported the misconduct to Unit Manager, Ms. Bradley, in or around

      December 2019/January 2020.

f.    In or around February 2020, Sandra Thompson, Director of Nursing (“DON”),

      accused Doe of making a statement about another employee behind their back,

      which was not true, and which statement Doe denies making. When Doe denied

      making the statement, Ms. Thompson said, “You look like someone that would

      say something like this.” Doe responded, “What does a person who would say

      something like that look like?” Ms. Thompson said, “A person like you shouldn’t

      be coming into work talking about anyone else’s appearance,” “A person like you

      should be coming into work staying below the radar, you are not here to get

      attention, you are here to do your work, and go home,” “I don’t care if you’re

      offended,” and “I don’t care if your feelings are hurt.”

g.    Ms. Thompson wanted Doe to agree with Ms. Thompson that Doe made a

      statement about another employee behind their back, which Doe would not do

      because Doe denied making the statement.

h.    Ms. Thompson then stated falsely to Doe that they had camera footage of Doe

      saying the comment, or words to that effect, which, upon information and belief,

      is not true.

i.    Doe suffered tangible employment action – Doe was wrongfully suspended on or

      about February 12, 2020, and subsequently wrongfully terminated/discharged

      thereafter in or around February 2020, on account of discrimination due to



                                           30
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 31 of 40




                disability, and in retaliation for Doe’s protected conduct/activity including rebuffs

                of misgendering, harassment, discrimination, and her complaint to the Unit

                Manager, Ms. Bradley, about the same.

        WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

Defendants for an amount including back and front pay, overtime, seniority, benefits, bonuses,

commissions, and any promotions Plaintiff would have received; compensatory damages for pain

and suffering, mental anguish, anxiety, depression, humiliation, embarrassment, and emotional

distress; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees, costs of

suit; and equitable/injunctive relief requiring that Defendants provide a neutral employment

reference for Plaintiff; to provide anti-harassment training; and for Defendants to post notice of

the verdict in this matter.

                                       COUNT IX:
        WRONGFUL DISCHARGE/TERMINATION BASED ON DISABILITY,
IN VIOLATION OF THE CITY OF PHILADELPHIA FAIR PRACTICES ORDINANCE
                    (“PFPO”), PHILADELPHIA CODE, § 9-1101, et seq.
  (Plaintiff, Jane Doe v. Defendants, Genesis HealthCare and 1526 Lombard Street SNF
         Operations, LLC d/b/a PowerBack Rehabilitation 1526 Lombard Street)

        71.     All of the foregoing paragraphs are hereby incorporated as if the same were more

fully set forth herein at length.

        72.     In or around February 2020, Sandra Thompson, Director of Nursing (“DON”),

accused Doe of making a statement about another employee behind their back, which was not

true, and which statement Doe denies making. When Doe denied making the statement, Ms.

Thompson said, “You look like someone that would say something like this.” Doe responded,

“What does a person who would say something like that look like?” Ms. Thompson said, “A

person like you shouldn’t be coming into work talking about anyone else’s appearance,” “A

person like you should be coming into work staying below the radar, you are not here to get


                                                     31
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 32 of 40




attention, you are here to do your work, and go home,” “I don’t care if you’re offended,” and “I

don’t care if your feelings are hurt.”

       73.     Ms. Thompson wanted Doe to agree with Ms. Thompson that Doe made a

statement about another employee behind their back, which Doe would not do because Doe

denied making the statement.

       74.     Ms. Thompson then stated falsely to Doe that they had camera footage of Doe

saying the comment, or words to that effect, which, upon information and belief, is not true.

       75.     Doe was wrongfully suspended on or about February 12, 2020, and subsequently

wrongfully terminated/discharged thereafter in or around February 2020, on account of

discrimination due to gender identity/sex, and in retaliation for Doe’s protected conduct/activity

including rebuffs of misgendering, harassment, discrimination, and her complaint to the Unit

Manager, Ms. Bradley, about the same.

       76.     Doe believed she was experiencing discrimination on account of her gender

identity at the time, and therefore, shortly after Doe’s discharge, in or around February 2020,

Doe lodged a formal “grievance complaint” with Genesis Corporate. Doe did not receive any

response to her complaint to Genesis Corporate.

       77.     Shortly after Doe’s discharge, Doe also filed a formal complaint with the U.S.

Department of Health and Human Services, Office of Civil Rights, about Doe’s wrongful

discharge/termination.

       78.     Doe also grieved her termination with the union without success.

       79.     Defendants’ system of progressive discipline traditionally includes the following:

(1) “Individual Performance Improvement Plan (‘IPIP’) Counseling Only – Non-Disciplinary,”

(2) “First Counseling,” (3) “Second Counseling,” (4) “Final Counseling,” and then “Termination



                                                    32
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 33 of 40




of Employment.” There are four (4) steps short of termination of employment. Doe did not

receive any of the above steps of progressive discipline short of termination of employment.

This deviates from the corrective opportunities afforded to similarly-situated employees,

including cisgender employees.

       80.     Doe points to a number of similarly-situated employees, described below, all of

whom are cisgender, and who were treated less harshly, but committed more serious conduct,

and were not terminated, constituting disparate treatment:

       a.      Doe filed a complaint with the Equal Employment Opportunity Commission

               (“EEOC”), and during the administrative phase of the instant case, Defendants

               identified to the EEOC that Ms. Andrea Crawford, CNA, Unit 2, was suspended

               pending investigation into a complaint lodged by a resident alleging that Ms.

               Crawford made a derogatory statement toward the resident. Defendants represent

               that whether Ms. Crawford made the derogatory statement was determined to be

               unfounded, but Ms. Crawford received an IPIP for unsatisfactory job

               performance. Ms. Crawford was not terminated.

       b.      Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

               Nashonda Gittings, CNA, received an IPIP for engaging in verbal disagreement

               with a coworker. Ms. Gittings was not terminated.

       c.      Doe also recollects Ms. Giddings had negative interactions with co-employees

               and issues with patients directly, on multiple occasions, to Doe’s recollection, but

               Ms. Gittings was not disciplined and was not terminated.




                                                    33
            Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 34 of 40




       d.     Doe recollects Ms. Gittings on one occasion got in a supervisor’s face

              aggressively on the elevator and called the supervisor a “bitch.” Ms. Gittings was

              not terminated.

       e.     Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

              Ms. Jackie Braxton, CNA, had an IPIP for unsatisfactory job performance

              concerning a resident care issue. Ms. Braxton was not terminated.

       f.     Doe recollects that Ms. Braxton had multiple issues with patients to Doe’s

              recollection but was not disciplined or terminated.

       g.     Defendants identified to the EEOC, in response to Doe’s EEOC charge, that Ms.

              Tameka Miller, Charge Nurse, who was in a supervisory or managerial capacity,

              was issued a Final Written Warning for insubordination regarding an incident

              with another employee. Ms. Miller was not terminated. Furthermore, Ms. Miller

              was not in a union, while Doe was.

       h.     Doe did not receive an IPIP, a First Warning, a Second Warning, nor a Final

              Written Warning – no such similar corrective opportunity afforded to similarly-

              situated employees – short of Doe’s termination.

       i.     Furthermore, the Cook for the establishment, a White/Caucasian male who is

              believed to be cisgender, would regularly come to work intoxicated, is believed to

              have received corrective actions, but was not terminated.

       WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

Defendants for an amount including back and front pay, overtime, seniority, benefits, bonuses,

commissions, and any promotions Plaintiff would have received; compensatory damages for pain

and suffering, mental anguish, anxiety, depression, humiliation, embarrassment, and emotional



                                                   34
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 35 of 40




distress; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees, costs of

suit; and equitable/injunctive relief requiring that Defendants provide a neutral employment

reference for Plaintiff; to provide anti-discrimination, anti-harassment, and anti-retaliation

training; and for Defendants to post notice of the verdict in this matter.

                                        COUNT X:
  FAILURE-TO-ACCOMMODATE DISABILITY IN VIOLATION OF THE CITY OF
   PHILADELPHIA FAIR PRACTICES ORDINANCE (“PFPO”), PHILADELPHIA
                                  CODE, § 9-1101, et seq.
  (Plaintiff, Jane Doe v. Defendants, Genesis HealthCare and 1526 Lombard Street SNF
         Operations, LLC d/b/a PowerBack Rehabilitation 1526 Lombard Street)

        81.     All of the foregoing paragraphs are hereby incorporated as if the same were more

fully set forth herein at length.

        82.     Defendants failed to accommodate Plaintiff’s known disability, to wit:

        a.      During Doe’s employment, Doe was misgendered and harassed including with

                incorrect pronouns.

        b.      During Doe’s employment, Tameka Miller, Charge Nurse, would tell patients that

                Doe was male and/or use “he,” “him,” “his” pronouns when referring to Doe.

                This occurred multiple times during Doe’s employment.

        c.      Doe recollects that a patient questioned Doe including with statements like, “I

                thought a man was supposed to come in and help me,” or words to that effect.

        d.      Doe was outed as transgender beyond an extent to which she was comfortable and

                felt unsafe.

        e.      Doe reported the misconduct to Unit Manager, Ms. Bradley, in or around

                December 2019/January 2020.

        f.      In or around February 2020, Sandra Thompson, Director of Nursing (“DON”),

                accused Doe of making a statement about another employee behind their back,


                                                     35
              Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 36 of 40




                which was not true, and which statement Doe denies making. When Doe denied

                making the statement, Ms. Thompson said, “You look like someone that would

                say something like this.” Doe responded, “What does a person who would say

                something like that look like?” Ms. Thompson said, “A person like you shouldn’t

                be coming into work talking about anyone else’s appearance,” “A person like you

                should be coming into work staying below the radar, you are not here to get

                attention, you are here to do your work, and go home,” “I don’t care if you’re

                offended,” and “I don’t care if your feelings are hurt.”

        WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

Defendants for an amount including back and front pay, overtime, seniority, benefits, bonuses,

commissions, and any promotions Plaintiff would have received; compensatory damages for pain

and suffering, mental anguish, anxiety, depression, humiliation, embarrassment, and emotional

distress; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees, costs of

suit; and equitable/injunctive relief requiring that Defendants provide a neutral employment

reference for Plaintiff; to adopt, post, and disseminate a non-discrimination and anti-harassment

policy which specifically covers gender identity and expression, if lacking; to provide anti-

discrimination, anti-harassment, and anti-retaliation training; and for Defendants to post notice of

the verdict in this matter.

                                       COUNT XI:
RETALIATORY DISCHARGE/TERMINATION FOR REQUESTS FOR REASONABLE
   ACCOMODATIONS IN VIOLATION OF THE CITY OF PHILADELPHIA FAIR
    PRACTICES ORDINANCE (“PFPO”), PHILADELPHIA CODE, § 9-1101, et seq.
  (Plaintiff, Jane Doe v. Defendants, Genesis HealthCare and 1526 Lombard Street SNF
         Operations, LLC d/b/a PowerBack Rehabilitation 1526 Lombard Street)

        83.     All of the foregoing paragraphs are hereby incorporated as if the same were more

fully set forth herein at length.


                                                     36
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 37 of 40




       84.     In or around February 2020, Sandra Thompson, Director of Nursing (“DON”),

accused Doe of making a statement about another employee behind their back, which was not

true, and which statement Doe denies making. When Doe denied making the statement, Ms.

Thompson said, “You look like someone that would say something like this.” Doe responded,

“What does a person who would say something like that look like?” Ms. Thompson said, “A

person like you shouldn’t be coming into work talking about anyone else’s appearance,” “A

person like you should be coming into work staying below the radar, you are not here to get

attention, you are here to do your work, and go home,” “I don’t care if you’re offended,” and “I

don’t care if your feelings are hurt.”

       85.     Ms. Thompson wanted Doe to agree with Ms. Thompson that Doe made a

statement about another employee behind their back, which Doe would not do because Doe

denied making the statement.

       86.     Ms. Thompson then stated falsely to Doe that they had camera footage of Doe

saying the comment, or words to that effect, which, upon information and belief, is not true.

       87.     Doe was wrongfully suspended on or about February 12, 2020, and subsequently

wrongfully terminated/discharged thereafter in or around February 2020, on account of

discrimination due to gender identity/sex, and in retaliation for Doe’s protected conduct/activity

including rebuffs of misgendering, harassment, discrimination, and her complaint to the Unit

Manager, Ms. Bradley, about the same.

       88.     Doe believed she was experiencing discrimination on account of her gender

identity at the time, and therefore, shortly after Doe’s discharge, in or around February 2020,

Doe lodged a formal “grievance complaint” with Genesis Corporate. Doe did not receive any

response to her complaint to Genesis Corporate.



                                                    37
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 38 of 40




       89.     Shortly after Doe’s discharge, Doe also filed a formal complaint with the U.S.

Department of Health and Human Services, Office of Civil Rights, about Doe’s wrongful

discharge/termination.

       90.     Doe also grieved her termination with the union without success.

       91.     Defendants’ system of progressive discipline traditionally includes the following:

(1) “Individual Performance Improvement Plan (‘IPIP’) Counseling Only – Non-Disciplinary,”

(2) “First Counseling,” (3) “Second Counseling,” (4) “Final Counseling,” and then “Termination

of Employment.” There are four (4) steps short of termination of employment. Doe did not

receive any of the above steps of progressive discipline short of termination of employment.

This deviates from the corrective opportunities afforded to similarly-situated employees,

including cisgender employees.

       92.     Doe points to a number of similarly-situated employees, described below, all of

whom are cisgender, and who were treated less harshly, but committed more serious conduct,

and were not terminated, constituting disparate treatment:

       a.      Doe filed a complaint with the Equal Employment Opportunity Commission

               (“EEOC”), and during the administrative phase of the instant case, Defendants

               identified to the EEOC that Ms. Andrea Crawford, CNA, Unit 2, was suspended

               pending investigation into a complaint lodged by a resident alleging that Ms.

               Crawford made a derogatory statement toward the resident. Defendants represent

               that whether Ms. Crawford made the derogatory statement was determined to be

               unfounded, but Ms. Crawford received an IPIP for unsatisfactory job

               performance. Ms. Crawford was not terminated.




                                                   38
     Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 39 of 40




b.    Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

      Nashonda Gittings, CNA, received an IPIP for engaging in verbal disagreement

      with a coworker. Ms. Gittings was not terminated.

c.    Doe also recollects Ms. Giddings had negative interactions with co-employees

      and issues with patients directly, on multiple occasions, to Doe’s recollection, but

      Ms. Gittings was not disciplined and was not terminated.

d.    Doe recollects Ms. Gittings on one occasion got in a supervisor’s face

      aggressively on the elevator and called the supervisor a “bitch.” Ms. Gittings was

      not terminated.

e.    Defendants also identified to the EEOC, in response to Doe’s EEOC charge, that

      Ms. Jackie Braxton, CNA, had an IPIP for unsatisfactory job performance

      concerning a resident care issue. Ms. Braxton was not terminated.

f.    Doe recollects that Ms. Braxton had multiple issues with patients to Doe’s

      recollection but was not disciplined or terminated.

g.    Defendants identified to the EEOC, in response to Doe’s EEOC charge, that Ms.

      Tameka Miller, Charge Nurse, who was in a supervisory or managerial capacity,

      was issued a Final Written Warning for insubordination regarding an incident

      with another employee. Ms. Miller was not terminated. Furthermore, Ms. Miller

      was not in a union, while Doe was.

h.    Doe did not receive an IPIP, a First Warning, a Second Warning, nor a Final

      Written Warning – no such similar corrective opportunity afforded to similarly-

      situated employees – short of Doe’s termination.




                                           39
             Case 2:21-cv-00551-CMR Document 1 Filed 02/05/21 Page 40 of 40




        i.      Furthermore, the Cook for the establishment, a White/Caucasian male who is

                believed to be cisgender, would regularly come to work intoxicated, is believed to

                have received corrective actions, but was not terminated.

        WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

Defendants for an amount including back and front pay, overtime, seniority, benefits, bonuses,

commissions, and any promotions Plaintiff would have received; compensatory damages for pain

and suffering, mental anguish, anxiety, depression, humiliation, embarrassment, and emotional

distress; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees, costs of

suit; and equitable/injunctive relief requiring that Defendants provide a neutral employment

reference for Plaintiff; to adopt, post, and disseminate a non-discrimination and anti-harassment

policy which specifically covers gender identity and expression, if lacking; to provide anti-

discrimination, anti-harassment, and anti-retaliation training; and for Defendants to post notice of

the verdict in this matter.

                                            JURY DEMAND

        Plaintiff hereby requests a trial by jury of eight (8) members on all counts so triable.

                                               Respectfully submitted,
                                               THE LAW OFFICES OF ERIC A. SHORE, P.C.



        DATED: 02/05/2021                      BY: __________________________________
                                               JUSTIN F. ROBINETTE, ESQUIRE
                                               Two Penn Center
                                               1500 JFK Boulevard, Suite 1240
                                               Philadelphia, PA 19102
                                               Tel: (215) 944-6121
                                               Fax: (215) 944-6124
                                               E-mail: JustinR@ericshore.com

                                               Attorney for Plaintiff, Jane Doe


                                                     40
